
	
		II
		112th CONGRESS
		2d Session
		S. 3533
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2012
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title II of the Social Security Act to extend
		  the solvency of the Social Security Trust Funds by increasing the normal and
		  early retirement ages under the Social Security program and modifying the
		  cost-of-living adjustments in benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Defend and Save Social Security Act of
			 2012.
		2.Adjustment to
			 normal and early retirement age
			(a)In
			 generalSection 216(l) of the
			 Social Security Act (42 U.S.C. 416(l)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (C), by striking 2017 and inserting 2016;
			 and
					(B)by striking
			 subparagraphs (D) and (E) and inserting the following new subparagraphs:
						
							(D)with respect to
				an individual who—
								(i)attains 62 years
				of age after December 31, 2015, and before January 1, 2024, such individual's
				early retirement age (as determined under paragraph (2)(A)) plus 48 months;
				or
								(ii)receives a
				benefit described in paragraph (2)(B) and attains 60 years of age after
				December 31, 2015, and before January 1, 2024, 66 years of age plus the number
				of months in the age increase factor (as determined under paragraph
				(4)(A)(i));
								(E)with respect to
				an individual who—
								(i)attains 62 years
				of age after December 31, 2023, and before January 1, 2031, 68 years of age
				plus the number of months in the age increase factor (as determined under
				paragraph (4)(B)(ii)); or
								(ii)receives a
				benefit described in paragraph (2)(B) and attains 60 years of age after
				December 31, 2023, and before January 1, 2031, 68 years of age plus the number
				of months in the age increase factor (as determined under paragraph (4)(B)(i));
				and
								(F)with respect to
				an individual who—
								(i)attains 62 years
				of age after December 31, 2030, 70 years of age; or
								(ii)receives a
				benefit described in paragraph (2)(B) and attains 60 years of age after
				December 31, 2030, 70 years of
				age.
								;
					(2)by amending
			 paragraph (2) to read as follows:
					
						(2)The term
				early retirement age means—
							(A)in the case of an
				old-age, wife's, or husband's insurance benefit—
								(i)62 years of age
				with respect to an individual who attains such age before January 1,
				2016;
								(ii)with respect to
				an individual who attains 62 years of age after December 31, 2015, and before
				January 1, 2023, 62 years of age plus the number of months in the age increase
				factor (as determined under paragraph (4)(A)(ii)) for the calendar year in
				which such individual attains 62 years of age; and
								(iii)with respect to
				an individual who attains age 62 after December 31, 2022, 64 years of age;
				or
								(B)in the case of a
				widow's or widower's insurance benefit, 60 years of
				age.
							;
				(3)by striking
			 paragraph (3) and inserting the following:
					
						(3)With respect to
				an individual who attains early retirement age in the 5-year period consisting
				of the calendar years 2000 through 2004, the age increase factor shall be equal
				to two-twelfths of the number of months in the period beginning with January
				2000 and ending with December of the year in which the individual attains early
				retirement age.
						;
				and
				(4)by adding at the
			 end the following new paragraph:
					
						(4)The age increase
				factor shall be equal to three-twelfths of the number of months in the
				period—
							(A)beginning with
				January 2016 and ending with December of the year in which—
								(i)for purposes of
				paragraph (1)(D)(ii), the individual attains 60 years of age; or
								(ii)for purposes of
				paragraph (2)(A)(ii), the individual attains 62 years of age; and
								(B)beginning with
				January 2024 and ending with December of the year in which—
								(i)for purposes of
				(1)(E)(ii), the individual attains 60 years of age; or
								(ii)for purposes of
				(1)(E)(i), the individual attains 62 years of
				age.
								.
				(b)Conforming
			 Increase in Number of Elapsed Years for Purposes of Determining Primary
			 Insurance AmountSection 215(b)(2)(B)(iii) of such Act (42 U.S.C.
			 415(b)(2)(B)(iii)) is amended by striking age 62 and inserting
			 early retirement age (or, in the case of an individual who receives a
			 benefit described in section 216(l)(2)(B), 62 years of age).
			3.Cost-of-Living
			 AdjustmentSection 215(i) of
			 the Social Security Act (42 U.S.C. 415(i)) is amended—
			(1)in paragraph
			 (1)(D), by inserting subject to paragraph (6), before the
			 term; and
			(2)by adding at the end the following new
			 paragraph:
				
					(6)(A)Subject to subparagraph (B), with respect
				to a base quarter or cost-of-living computation quarter in any calendar year
				after 2010, the term CPI increase percentage means the percentage
				determined under paragraph (1)(D) for the quarter reduced (but not below zero)
				by 1 percentage point.
						(B)The reduction under subparagraph (A) shall
				apply only for purposes of determining the amount of benefits under this title
				and not for purposes of determining the amount of, or any increases in,
				benefits under other provisions of law which operate by reference to increases
				in benefits under this
				title.
						.
			
